 

q m m b w N

00

'10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

")Q

 

CLE.D.K U Q Dr/~-
EASTEHN'D:S`~'" '°-"H'CTCOUHT
By microFcAL:Fo.'>.NlA

DEPurvcLsnR`”-~».________

UN|TED STATES D|STRICT COURT
EASTERN D|STR|CT OF CAL|FORN|A
AT FRESNO

UNITED STATES OF AMERICA
l:O3-CR-05073-003 AWI

Plaintiff,
ORDER EXONERATING BOND

VS.

RAFAEL TORRES RAMOS,
aka RAFAEL RAMOS-TORRES
Defendant. )

-On November 06, 2008 the Indictment against the above-named
defendant was dismissed by the Honorable Anthony W. Ishii.

The Cash Bond received March 14, 2003 (Receipt #197256) in the
amount of $5,000.00, posted by Maria L. Maciel Ramos is exonerated.
The bond money plus any accrued interest is to be returned to the
surety. x

IT IS SO ORDERED.

Dated: 5:/`/? M&M`

H RABLE ANTHONY W. ISHII
NITED STATES DISTRICT JUDGE

 

